Order entered October 29, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01351-CR

                         BRANDON LONELL VESTER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F16-54035-J

                                          ORDER
       Based on the Court’s opinion of this date, we GRANT the March 15, 2018 motion of

Niles Illich for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove Niles Illich as counsel of record for appellant. We DIRECT the Clerk of the

Court to send a copy of this order and all future correspondence to Brandon Lonell Vester, TDCJ

No. 02162590, Clements Unit, 9601 Spur 591, Amarillo, Texas, 79107-9606.

                                                     /s/   BILL WHITEHILL
                                                           JUSTICE